Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action responds to an amendment filed on 09/15/2022.

Acknowledgement
The amendment filed on 9/15/2022, responding to the office action mailed on 12/21/2011, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 13-18, 20-32.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  
Claims 21 and 30’s subject matter “wherein the second photoelectric conversion element has a bottom surface and a top surface that contact a bottom surface and a top surface of the second substrate, respectively”. Particularly, bottom surface of the second photoelectric conversion element does not contact a bottom surface of the second substrate. 

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 30 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

According to claims 21 and 30, the claim recites, “wherein the second photoelectric conversion element has a bottom surface and a top surface that contact a bottom surface and a top surface of the second substrate, respectively”. After carefully reviewing the disclosures, there appear to be at least no written description of the above claims’ limitations in the application as filed because bottom surface of the second photoelectric conversion element does not contact a bottom surface of the second substrate. 

See MPEP section 2163.04, (I)(B).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13-18, 20-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

With regard to claim 13, the claim recites the limitation “to be” in line 13. The definition of “to be” is future or something that will be (as specified) in the future. This type of limitation that may take place in the future is ambiguous because it is not clear whether the second substrate is in contact with the first photoelectric conversion element or not is. The claim should recite “is” instead of “to be” to avoid “future” event in the claim language.

The dependent claims inherit the deficiency.

Claims 17 and 20 are rejected under Section 112, fourth paragraph as being improper dependent method claims.

With regard to claim 17, the claim recites “wherein each of the forming of the first photoelectric conversion element and the forming of the second photoelectric conversion element is performed using an ion implantation”. The recitation of “using an ion implantation” is not a further limitation of the subject matter of claim 17 because “implanting first-type impurities” is already defined in claim 13.

With regard to claim 20, the claim recites “wherein the second photoelectric conversion element has a surface that is in contact with a surface of the first photoelectric conversion element”. The recitation of such limitation is not a further limitation of the subject matter of claim 13 because it recites “wherein the first photoelectric conversion element and the second photoelectric conversion element form a single photoelectric conversion element by contacting each other”. Since claim 13 recites “contacting each other” it inherently means that contacting with surfaces of the first and second photoelectric conversion.

Allowable Subject Matter
Claims 13-18, 20-23 would be allowable if rewritten or amended claim 13 to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Claims 24-29 and 31-32 are allowed.

Claim 24-29 and 31-32 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claim 24 that recites particularly with “forming, in the second substrate, a second portion of the photoelectric conversion element having a top surface and a bottom surface such that the bottom surface of the second portion of the photoelectric conversion element contacts a surface of the first portion of the photoelectric conversion element” in combination with other elements of the base claim 24.

Response to Arguments
Applicant's arguments with respect to claims 13-18, 20-23 have been fully considered but they are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selim Ahmed whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896